department of the treasury internal_revenue_service washington d c date mar contact person danny smith identification_number telephone number ta b4 dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of all of the assets of b to c and d b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 both c and d have submitted an application_for recognition of exempt status under sec_501 of the code and classification as a private_foundation under sec_509 b is managed and controlled by directors who are all related by blood or marriage with the passage of time family members have differed slightly over which organizations should be beneficiaries of b’s charitable largesse moreover the two branches of the family have relocated to different areas of the country the f branch of the family lives in the southeast while the g branch lives in the northeast b believes that the transfer of assets in equal shares to c and d will serve to ensure that philosophical and geographic differences do not create obstacles for future generations of descendants and will allow the two branches of the family to participate more conveniently and effectively in the fulfillment of b’s charitable mission c will be governed by the g branch of the family d will be governed by the f branch after the transfer c and d will continue the charitable mission of b additionally c and d b has one outstanding grant to e over which it will assume the expenditure_responsibility of b en cecmn cantante uipeadbasagieasauatqepouresendnteneses wim ca hemahcauasneamapadey pete wre dha cc cen oe nee t w is required to exercise expenditure_responsibility b’s directors have been carefully monitoring this grant to e and have received all required reports b’s expenditure_responsibility over its grants will be assumed by c and d either collectively or by assignment between them in the taxable_year following the distribution of all of b’s net assets to c and d itis anticipated that b will notify the service of its intention to voluntarily terminate its status as a private_foundation pursuant to sec_507 sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status it states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_1_507-3 of the income_tax regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation such transfer shail itself be counted toward satisfaction of such requirements to the extent the ammount transferred meets the requirements of sec_4942 of the code however where the transferor has disposed of all of its assets the record-keeping requirements of sec_4942 shall not apply during any period in which it has no assets sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1 c by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferee organization shall not be treated as a newly created organization sec_1_507-3of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shail succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that in a sec_507 transfer the provisions enumerated in subparagraphs a through g thereof apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 i of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the cade does not apply to a transfer of assets pursuant to sec_507 of the code sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation's qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code c74 because b intends to transfer more than percent of the fair_market_value of its assets to c and d the transfer will constitute a significant disposition of b's assets the transfer will thus be a transfer between private_foundations within the meaning of sec_507 of the code because b will not notify the service of its intent to terminate its private_foundation_status until at least one day after the transfer of b's assets to c and d has been accomplished sec_507 of the code will not apply to the transfers also the service has not notified b that its private_foundation_status is being terminated under sec_507 of the code therefore the transfer of b’s assets to c and d will not result in the imposition of a termination_tax under sec_507 of the code sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization thus the transfer by b to c and d will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c and d will not be treated as a transfer to a newly created organization because c and d will be treated as if they were b they will succeed to the attributes and characteristics of b accordingly the proposed reorganization and transfer itself will not constitute an event giving rise to net_investment_income to either c or d and consequently will not give rise to an excise_tax under sec_4940 of the code under sec_1_507-3 a i of the regulations c and d will each be treated as if they were b and as such the proposed transfer will subject c and d to its proportionate share of any excise_tax imposed by sec_4940 on b as a result both c and d will include its pro_rata share of b's excise_tax in its computation of net_investment_income for the taxable_year of the proposed reorganization and transfer because b is exempt under sec_501 and assuming c and d receive classification under sec_501 they are not considered disqualified persons for purposes of seif- dealing therefore the proposed transfer will not constitute self-dealing and the excise_tax on acts of self-dealing imposed by sec_4941 will not apply to b c or d because c and d are controlled by b for purposes of chapter of the code and sec_507 through of the code c and d will be treated subsequent to the transfer of b’s assets as if were b in the proportion which the fair_market_value of the assets less encumbrances transferred bears to the fair_market_value of b’s assets less encumbrances immediately before the transfer thus c and d can succeed to b's excess qualifying distributions carryover for purposes of sec_4942 of the code and in proportions determined in accordance with sec_1_507-3 of the regulations consistent with succeeding to b’s tax_attributes because b is transferring all of its assets to c and d pursuant to a reorganization and b c and d are controlled by the same persons c and d will be treated as b the transfer will be -6- treated as not having taken place for expenditure_responsibility purposes under sec_4945 thus the transfer will not be a taxable_expenditure under sec_4945 under sec_1_507-3 example of the regulations c and d must exercise expenditure_responsibility with respect to any outstanding grants made by b prior to the transfer and over which b is required to exercise responsibility nevertheless according to the regulations c or d may agree separately by assignment to exercise expenditure_responsibility over outstanding pre-transfer grants thus contractually delegating that expenditure_responsibility furthermore because effective_control is and will be present b itself is not required to exercise expenditure_responsibility with respect to either the grants it has made prior to the proposed transfer or grants that it has made to effect its reorganization and transfer under sec_507 as previously indicated c and d will assume expenditure_responsibility over the grant to e either collectively or by assignment between them under sec_507 of the code the value of b’s assets after it has transferred all of its assets to c and d will zero thus b’s voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in tax under sec_507 of the code accordingly based on the information furnished we rule as follows the proposed reorganization and transfer of all of b’s net assets in equal shares to c and d will constitute a transfer pursuant to a reorganization under sec_507 of the code the proposed reorganization and transfer of assets will not subject b to any termination_tax imposed by sec_507 of the code neither c or d will be treated as newly-created organizations for purposes of sections of the cade the proposed reorganization and transfer of assets from b to c and d in equal shares will not constitute a sale or disposition of property under sec_4940 of the code the proposed reorganization and transfer of assets will subject c and d to any excise_tax imposed by sec_4940 of the code on b in the taxable_year s of the proposed transfer c and d will include its pro_rata share of b's excise_tax in its computation of net_investment_income for the taxable_year of the proposed reorganization and transfer the proposed reorganization and transfer of assets from b to c and d in equal shares will not constitute an act of self-dealing under sec_4941 of the code cand d will succeed to b’s excess qualifying distributions and carry-over for the taxable_year of the proposed transfer as determined under sec_4942 of the code and in proportions determined in accordance with sec_1_507-3 of the regulations consistent with succeeding to b's tax_attributes the proposed reorganization and transfer of assets from b to c and d in equal shares will not constitute a taxable_expenditure within the meaning of sec_4945 of the code bwill be relieved of expenditure_responsibility as the term is defined in sec_4945 of the code if c and d separately or jointly assume s expenditure_responsibility for any outstanding grants over which b currently exercises expenditure_responsibility under sec_4945 of the code specifically a grant to e the voluntary termination of b's status as a private_foundation in the taxable_year following the taxable_year of the proposed transfer will not constitute a taxable_termination under sec_507 of the code and the termination_tax under sec_507 will not be imposed these rulings are issued on the assumption that c and d are recognized as exempt under sec_501 of the code we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely tot v becek gerald v sack manager exempt_organizations technical group lh
